Exhibit 10.74
 
SECOND AMENDMENT TO
LIMITED LIABILITY COMPANY INTEREST PURCHASE AGREEMENT


THIS SECOND AMENDMENT TO LIMITED LIABILITY COMPANY INTEREST PURCHASE AGREEMENT
("Amendment") is made and entered into as of the 12th day of December, 2008
between En Pointe Technologies Sales, Inc., a Delaware corporation ("Seller"),
and Allied Digital Services Limited, an Indian limited company ("Buyer").
 
RECITALS
 
A.           Seller and Buyer, have entered into that certain LIMITED LIABILITY
COMPANY INTEREST PURCHASE AGREEMENT dated as of July 9, 2008 ("Agreement"),
pursuant to which Seller has agreed to sell to Buyer and Buyer has agreed to buy
from Seller on the terms and conditions set forth therein, certain interests in
En Pointe Global Services, LLC, a Delaware limited liability company (the
"Company"),  as more particularly described therein, and have previously entered
into a First Amendment to Limited Liability Company Interest Purchase Agreement
(the "First Amendment").
 
B.           Seller and Buyer now desire to modify and amend the Agreement and
supersede the First Amendment in the manner set forth herein.
 
Now, therefore, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, including but not
limited to the payment to Seller to be made pursuant hereto, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer hereby agree as
follows:
 
AMENDMENT
 
1. The definition of the term "Cash Earnout Amount" set forth in Paragraph 1.9
of the Agreement is hereby deleted in its entirety and the following inserted in
place thereof:


 
"1.9
Installment Amount. Two Million Dollars ($2,000,000) due on or before February
13, 2009, with interest accruing thereon at the rate of 8% per  annum, or the
highest rate permitted by law,  whichever rate is less, from September 23, 2008
forward until paid."



2.           Paragraph 2.2 of the Agreement, "Purchase Price and Payment" is
hereby deleted in its entirety and the following inserted in place thereof:


"Purchase Price and Payment. Subject to the adjustment provisions set forth
below in this Section 2, elsewhere in the Agreement and in the Escrow Agreement,
the consideration for the transactions contemplated by this Agreement (the
"Purchase Price") shall be (i) the Cash Consideration, (ii) the Installment
Amount and (iii) either the Seller Earnout Shares or the Alternative Cash
Earnout Amount. The payment of the Cash Consideration, as adjusted pursuant to
the terms of this Section 2, shall be made via wire transfer of immediately
available funds from Buyer to an account specified by Seller within 12 days from
date of signing of this agreement. Upon receipt of funds Seller shall within 3
days issue 27587 series A units to the buyer. The Buyer and Seller acknowledge
and intend that the Purchase Price shall be the entire consideration to be paid
to Seller in connection with the sale of the Series A Units and that Seller
shall not be entitled to any other monetary or non-monetary consideration,
notwithstanding any assets, working capital, or cash held by the Company at
Closing and otherwise available for distribution or any changes in the business
of the Company."


2. Counterparts; Interpretation.  This Amendment may be signed in counterparts
and may be delivered by facsimile, and each counterpart and facsimile will be
considered an original, but all of which, when taken together, will constitute
one instrument.  This Amendment shall be interpreted to give each of the
provisions their plain meaning.  The Recitals are incorporated into this
Amendment.  Capitalized terms used but not defined herein shall have the
meanings set forth in the Agreement.


3. Governing Law. This Amendment shall be governed by, interpreted under, and
construed and enforced in accordance with the laws of the State of California.


4. Status of Agreement.  Except as set forth in this Amendment, the terms and
provisions of the Agreement shall remain in full force and effect.


[SIGNATURES INCLUDED ON FOLLOWING PAGE]
 
 
 
 
IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the date
written above.
"Buyer"
 
Allied Digital Services Limited, an Indian limited company
 
By:  s/s Nitin D.
Shah                                                                
Name:  Nitin D.
Shah                                                                
Title:  Chairman & Managing Director
            12/12/08
 
 
 
"Seller"
 
En Pointe Technologies Sales, Inc., a Delaware corporation
 
By:       s/s Bob Din
Name:  Bob Din                                                                
Its:       Chief Executive
Officer                                                        
                 01/07/09
 
 
 
 




